        Case 1:19-cr-00395-BAH Document 23-2 Filed 04/27/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                    :      Criminal No. 19-cr-395 (BAH)
                                             :
               v.                            :      FILED UNDER SEAL
                                             :
LARRY HARMON,                                :
                                             :
                      Defendant              :


                                            ORDER

       Upon consideration of the Government’s Emergency Motion for Status Hearing on the

Defendant’s Conditions of Release and Restraining Order To Preserve Cryptocurrency Assets for

Forfeiture, and such evidence and argument as has been presented on the record, it is this _______

day of April, 2020, hereby

       ORDERED, pursuant to 21 U.S.C. § 853(e)(1)(A), that the Defendant shall (1) cease any

and all cryptocurrency transactions; and (2) provide the government with access to any and all

cryptocurrency within the defendant’s possession, custody, and control, including by disclosing

seed recovery keys, access to hidden wallets, and other keys needed to transfer cryptocurrency;

       IT IS FURTHER ORDERED, that a telephonic status hearing in this case is set for the

_______ day of ____ 2020 at _______.



                                     ______________________________________
                                     BERYL A. HOWELL
                                     CHIEF JUDGE
                                     UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA
